The Dow Chemical Company and Subsidiaries EXHIBIT 10(e) THE DOW CHEMICAL COMPANY DIVIDEND UNIT PLAN 1.Establishment and Purpose of the Plan The Dow Chemical Company Dividend Unit Plan is hereby established upon the following terms and conditions. The purpose of the Plan is to attract and retain in the employ of the Company and its Subsidiaries people of ability, training and experience by providing such people, in consideration of services performed, an incentive for outstanding performance to the end of furthering the continued growth and profitability of the Company. 2.Definitions 2.01Awardee:An Employee to whom Dividend Units are awarded under the Plan. 2.02Board of Directors:The Board of Directors of the Company. 2.03Common Stock:The common stock of the Company, par value $2.50 a share. 2.04Company: The Dow Chemical Company, a Delaware corporation, or any successor to substantially all its business. 2.05Compensation Committee or Committee:The committee designated to administer the Plan under Section4. 2.06Dividend Unit: The right awarded by the Committee under Section 5 of the Plan. 2.07Employee:A full-time managerial, administrative or professional employee of the Company or a Subsidiary, including an officer or director who is such an employee. 2.08Plan:The Dow Chemical Company Dividend Unit Plan herein set forth, as the same may from time to time be amended. 2.09Subsidiary: Any business association (including a corporation or a partnership, other than the Company) in an unbroken chain of such associations beginning with the Company if each of the associations other than the last association in the unbroken chain owns equity interests (including stock or partnership interests) possessing 50% or more of the total combined voting power of all classes of equity interests in one of the other associations in such chain. 69 3.Eligibility The Company may from time to time grant Dividend Units to Employees as a reward for services performed. 4.Compensation Committee:Interpretation and Regulations 4.01Constitution and Noneligibility for Awards:The Plan shall be administered by the Compensation Committee as established in the By—Laws of the Company. No persons appointed to the Compensation Committee shall be eligible for an award of Dividend Units while serving on the Committee. 4.02Administrative Powers:The Compensation Committee shall have full power to interpret and administer the Plan and full authority to act in selecting the Employees to whom awards will be granted, the terms and conditions of awards granted under the Plan and the term of agreements which will be entered into with Awardees. The Compensation Committee shall have the power to make regulations for carrying out the Plan and to make changes in such regulations as they from time to time deem proper. Any interpretation by the Compensation Committee of the terms and provisions of the Plan and the administration thereof, and all action taken by the Compensation Committee, shall be final, binding and conclusive on the Company, its stockholders, Subsidiaries, all Employees, their respective legal representatives, successors and assigns and upon all other persons claiming under or through any of them. As to the selection of and grants of dividend units to Awardees who are not subject to Sections 16(a) and 16(b) of the Securities Exchange Act of 1934, the Committee may delegate any or all of its responsibilities to members of the Company’s administration. 4.03Limitation on Liability:Members of the Board of Directors and members of the Compensation Committee acting under the Plan shall be fully protected in relying in good faith upon the advice of counsel and shall incur no liability except for gross negligence or willful misconduct in the performance of their duties. 5.Rules and Conditions The grant of Dividend Units shall be upon the following rules and conditions: 5.01Dividend Unit Grants:Dividend Units, which are rights to receive for a specified period of time cash payments from the Company or a Subsidiary equivalent in value to cash dividends paid during that period on one share of Common Stock, shall be evidenced by Dividend Unit agreements. Such agreements shall conform to the requirements of the Plan and may contain such other provisions (including provisions for the protection of Dividend Units in the event of mergers, consolidations, dissolutions, and liquidations) as the Committee shall deem advisable. 70 5.02Duration:Unless forfeited as hereinafter provided, Dividend Units shall remain in effect for such period of time as the Compensation Committee shall specify but in no event beyond the date of the death of the Awardee except that the Committee may upon granting Dividend Units provide for payment of the same to the surviving spouse of an Awardee until the earlier of the death of such spouse or the original expiration date. 6.Adjustments Upon Changes in Capitalization In the event of a reorganization, recapitalization, stock split, stock dividend, combination of shares, merger, consolidation or any other change in the corporate structure of the Company affecting Common Stock, or a sale by the Company of all or part of its assets, or any distribution to stockholders other than a normal cash dividend, the Board of Directors shall make appropriate adjustment in the number and kind of Dividend Units theretofore granted or awarded under the Plan. 7.Termination and Amendment The Compensation Committee shall have the power to terminate the Plan at any time, and from time to time may make such changes in and additions to the Plan as it may deem proper and in the best interests of the Company. 8.Forfeiture Dividend Units may be forfeited if the Awardee terminates his or her employment with the Company or its Subsidiaries for any reason other than death or retirement, except that the Compensation Committee shall have the authority to provide for their continuation in whole or in part whenever it in its judgment shall determine that such continuation is in the best interests of the Company.
